Title: From George Washington Adams to Louisa Catherine Johnson Adams, 8 December 1824
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					21.My dear Mother.
					Boston 8th. December 1824.
				
				It is really afflicting to hear that you are again subjected to painful illness and to observe in your letters a depression and melancholy which are not natural to your character and which are I fear gaining ground over you. I do not think with those who attribute your indisposition to the election, although the scandalous persecution to which my Father has been subjected and the unblushing falsehoods which have circulated in every quarter of the Union, openly and mysteriously, are enough to depress the spirits of any body who reflects upon the evils which this system of calumny tends to bring upon our country. I am perfectly quiet on the subject of the present election since it is well known to all who know any thing of your history that you and my Father are not likely to be much injured by losing that which you have never humiliated yourselves to win. The question draws near its ultimate decision and it is delightful to think that it does. I am tired of this eternal excitement and this eternal suspense and feel satisfied that whatever course my Father may pursue he will be remembered and respected as an ornament to the nation and an honour to the age in which he lived. There are certain secret springs which operate in effecting elections to great offices, known only to few and kept in action sometimes by a single individual. The newspapers attack or applaud a man for the purpose of supporting other men by whom they are supported and in general, these elections exhibit a tissue of deep and detestable hypocrisy too disgusting to give satisfaction to a disinterested mind; it is impossible to think upon the course of political life as respects personal comfort without desiring to avoid it,I spent the last week, thanksgiving in Quincy. Charles was there and very agreeable. Grandfather tolerably well and quite composed and calm. The week passed off merrily and we heard of elections and intrigues only from the newspapers which at Quincy one is inclined altogether to neglect. We have little news in Boston of any moment: the story goes that Miss Ellen Randolph of Virginia is engaged to Joseph Coolidge Jr of this city and it is good information. Mr R D Sheperd asked me this morning to pay his particular respects to Uncle Johnson who is probably still with you. Private Mr Binney our Navy Agent is about giving up the place and great interest is making for other people. One or two persons have asked me to sign their recommendation lists but I have refused. I have nothing to say on the subject. A gentleman wished me to obtain Grandfather’s signature but I declined and Grandfather, decided as I hoped he would, not to reccommend any body. I was glad of this especially, as I knew that Mr Cruft might possibly be a candidate, and I say to you in confidence that if he were a candidate I should hope for his success: he has however too much pride to stir at all for himself and might lose his chance thro mere reluctance to do any thing for himself. He is not in a pecuniary view in want of any office and that is one of the reasons why he would administer one well, but unless he thought it absolutely indispensable, he could not be induced to procure a single recommendation, or in any way to present his claims. It is not generally known that he has any intention of seeking to fill the office of Navy Agent nor does he wish it to be so: he does not know that I have said any thing about it: indeed I mention it to you alone with  / the confidence of your affectionate son
				
					George Washington Adams.
				
				
			